*547On Petition for Rehearing.
BRATTON, Circuit Judge.
Appellant advances the argument that the opinion previously rendered herein is inconsistent with Blood v. Fleming, 10 Cir., 161 F.2d 292, and McRae v. Creedon, 10 Cir., 162 F.2d 989. But we are unable to share that view.
In the Blood case* Walter W. Blood, Kirwin B. Blood, and Mary Ellen Blood were joined as defendants. ' It was alleged in the complaint that the defendant's were landlords, operating the housing facilities in question; that they had collected and were collecting excessive rents; and that unless restrained they would continue to engage in acts constituting violation of the Emergency Price Control Act, 50 U.S.C.A. Appendix, § 901 et seq. The defendant Walter W. Blood denied that he was the owner or landlord of the property, and further denied that he had received and retained any of the rentals. His contention, disclosed in -his answer and at' a pretrial conference, was that the property belonged to the other defendants; that the defendant Kirwin B. Blood was in the armed forces of the United States; and that at the request of and as an accommodation to the Office of Price Administration, the defendant Walter W. Blood filed on behalf of Kirwin B. Blood the registration statement, without authority to do so. With these decisive issues of fact joined on the face of the pleadings, the court entered summary judgment against the defendant Walter W. Blood requiring him to pay $375 as refund of excessive rents charged and collected. No even remotely similar situation was presented in this case. Here, appellant admitted ownership of the property and admitted charging and collecting the rents as pleaded in the complaint. The only question before the court at the time of the entry of the summary judgment was the amount of the judgment for the violation of the Act.
The McRae case was an action in conventional form for charging and collecting excessive rents. The court said that no issue survived the reversal on a former appeal except the amount of damages to be assessed for the adjudicated violations, and that summary judgment was therefore timely. The court further said that under section 205(e) of the Act, the entry of judgment for twice the amount of the overcharges was authorized, unless the landlord proved that the violations were neither willful nor the result of the failure to take practical precautions against the violations, in which event judgment should be entered for the amount of the overcharges. The court further said that the mitigating facts were an affirmative defense, which the landlord had the burden of pleading and proving. And the court further said that the landlord complained that she was denied the right to^ prove that the violations were neither willful nor the result of her failure to take practical precautions against the occurrences of the violations in mitigation of damages.
Here, the burden rested upon appellant to plead and prove affirmatively that the charging and collecting of excessive rents was not done willfully or as the result of a failure to take practical precautions against the occurrence of the violations. McRae v. Creedon, supra. The issue was pleaded in the answer, but when the case came before the court on the question of the amount of the judgment, appellant did not offer any evidence tending to establish good faith in mitigation. The question was argued on the record, but appellant did not indicate in any manner a desire to submit evidence bearing upon it. The ownership of the property and the charging and collecting of rents as alleged in the complaint being admitted, and appellant failing to offer any evidence tending to show lack of willfullness or failure to take practical precautions against the occurrence of the violation of the Act, entry of summary judgment for double damages was not erroneous. Batson v. Porter, 4 Cir., 154 F.2d 566.
The petition for rehearing is denied.
PHILLIPS, Chief Judge, dissents.